Citation Nr: 0630497	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  03-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for residuals of a head 
injury, to include neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1976 to July 
1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
November 2004 the Board reopened and remanded for further 
development the veteran's claim for service connection for 
residuals of a head injury, to include neck disorder.  

The Board notes that a January 2003 deferred rating decision 
indicated that the veteran in his Form 9 appeal raised a 
service connection claim for a lung disorder and possible 
asbestos exposure.  Based on the claims folder, the status of 
this claim is unclear and the Board refers this matter to the 
RO for appropriate action.  


FINDING OF FACT

Any head injury to include a neck disorder, during the 
veteran's active duty service was acute and transitory.  


CONCLUSION OF LAW

Claimed residuals of a head injury, to include neck disorder, 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the February 2005 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2005 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the February 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran after the rating decision 
on appeal.  However, the Board finds that any defect with 
respect to the VCAA notice requirement was harmless error for 
the reasons specified below.

In the February 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of a VA examination during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In June 2006 the appellant was provided with notice of what 
type of information and evidence was needed to establish a 
disability rating and effective date.  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records showed treatment for a 
head injury.  The veteran's March 1976 Report of Medical 
History upon entrance into service showed the veteran had a 
concussion 5 years earlier with no sequelae.  The veteran's 
March 1976 enlistment examination was negative for any 
disorders.  In October 1976 the veteran was hospitalized 
overnight for an atypical migraine.  The examiner noted that 
the veteran fell off his bicycle at the age of 12, was 
unconscious for 3 days and there was no sequelae to that 
episode.  A follow-up record that same month indicated that 
the veteran's brain scan was within normal limits and the 
diagnosis was severe tension headache.  A June 1977 service 
medical record showed that while aboard the USS Duluth the 
veteran complained of a stiff neck and sore bumps on his head 
after hitting his occipital area on a hatch door while coming 
up a ladder.  Physical examination found a lump on the 
occipital area; neurologic exam was normal.  The veteran had 
a scalp hematoma and restricted flexion and extension of the 
cervical spine.  An October 1978 record showed that the 
veteran fell on top of his head after diving into a pool and 
subsequently complained of headaches.  The diagnosis included 
a migraine headache.  An April 1979 eye clinic entry 
indicated that the veteran was in a motorcycle accident at 
the age of 12 and sustained head injuries.  His April 1980 
examination upon separation from service did not reveal any 
head injuries, and noted that after the October 1976 
headache, the veteran did not have any further headaches.  

Post service private and VA medical records showed treatment 
for the veteran's neck disorder.  VA medical records from the 
1980s indicated treatment for a neck sprain.  During a June 
1997 private examination the veteran reported bilateral upper 
extremity weakness and significant neck pain.  The diagnosis 
was probable double crush syndrome, with feature of both 
carpal tunnel syndrome and cervical radiculopathy.  A 1997 
private MRI found decreased distance between C5-6 and 
C6 -7.  A July 1998 record reported that a nerve conduction 
study demonstrated a right median mononeuropathy consistent 
with carpal tunnel.  There was no evidence of a radiculopathy 
or cervical nerve root compression.  An August 2001 private 
medical record revealed that the veteran complained of 
bilateral hand symptoms since 1995 and chronic neck pain 
intermittently for 20 years.  An August 2001 private MRI 
found degenerative disc disease in multiple levels of the 
cervical spine.  In December 2001 the veteran underwent 
surgery for his cervical spine, which included a cervical 
diskectomy at the cervical 5-6, 6-7, and partial 
corpectomies.  His preoperative and postoperative diagnoses 
were cervical spondylosis with stenosis and radiculopathy and 
carpal tunnel syndrome.  A May 2005 private x-ray of the 
cervical spine revealed that the veteran had some 
osteoarthritic changes occurring at the C4-5 level consisting 
of some disc space narrowing and anterior osteophyte 
formation.  

The veteran has claimed that his current disorder is due to 
his 1977 head injury in service aboard the USS Duluth.  He 
was afforded a VA examination in May 2005 to determine the 
nature and etiology of his disorder.  The veteran's claims 
folder was reviewed by the examiner in conjunction with the 
examination.  The veteran reported that after he sustained 
his head injury in June 1977, x-rays were taken which showed 
no fractures in the neck.  He complained of persistent neck 
pain but did not undergo specific treatment during the 
remaining part of his service.  The examiner commented that 
the veteran's August 2001 MRI revealed degeneration of the 
C5-6, C6-7 levels with stenosis.  Electrical studies in 
August 2001 showed bilateral carpal tunnel syndrome in 
addition to a right-sided C6-7, denervation potential.  The 
veteran's December 2001 surgery consisted of fusion procedure 
extending from C5-C7 with partial resection of the C5 and C6 
vertebrae.  In December 2001 the veteran had right carpal 
tunnel surgical release and 4 months later had a left carpal 
tunnel surgical release.  The veteran complained of neck 
pain.  He had no radicular pain from the neck into the arms 
or hands, but claimed aching pain over the ulnar aspects of 
both wrists.  Upon physical examination there was no muscle 
spasm of the paraspinal muscles in the cervical spine.  There 
was limitation of motion of the cervical spine.  Examination 
of the upper extremities revealed a 100 percent normal pain 
free range of motion of both shoulders, elbows, wrists, and 
small joint of the hands and fingers.  X-rays of the cervical 
spine found mild disc space narrowing at the C4-5 interspace 
with early anterior osteophyte formation.  The diagnoses were 
cervical spine status post fusion procedure from C5 through 
C7, treatment for osteoarthritis and stenosis without hard 
neurologic deficit, and status post bilateral carpal tunnel 
surgical releases without residual neurologic or mechanical 
deficits.  

The examiner opined that the veteran's cervical spine surgery 
for treatment of osteoarthritis and stenosis was not due to 
the specific incident, which the veteran described as having 
occurred in June 1977 in service.  The examiner explained 
that the absence of any treatment to the cervical spine 
during the course of military service indicated that the 
veteran suffered no significant neck injuries, which would 
have led to his arthritic condition involving the lower 
segment of the cervical spine.  The examiner concluded that 
any significant injury to the neck would have led at minimum 
to an evaluation of the cervical spine.  The examiner further 
opined that bilateral carpal tunnel syndrome is likewise 
unrelated to the June 1977 incident in that a blow to the top 
of the head is not associated with carpal tunnel syndrome.  
Given the veteran's physical habitus, a CT scan would be 
necessary to properly evaluate the spinal fusion.  The 
examiner stated that the osteoarthritic changes occurring in 
the cervical spine just above the fusion are commonly seen 
active fusion procedures due to the fact that additional 
stressors are placed on the cervical spine at the levels 
adjacent to the fusion resulting in the slow onset of 
osteoarthritis as is happening in the veteran's case.  


The veteran's representative in a September 2004 brief, 
raised the issue of the veteran's head injury pre-existing 
service, however the evidence of record does not associate 
the veteran's current disorder with the veteran's childhood 
head injury.  

The Board is thus presented with an evidentiary record which 
shows that there is no supporting evidence that the veteran's 
residuals of a head injury, to include neck disorder, are 
related to service.  The Board notes that the post-service 
medical evidence of record primarily documents the veteran's 
neck disorder.  The veteran's entrance and separation 
examination do not indicate any head and neck disorders.  The 
Board finds it significant that competent medical 
professionals during the time of these examinations evaluated 
the veteran's neck and head as normal.  The Board regards the 
May 2005 VA opinion, which found that the veteran's current 
neck disorder was not related to service, to be highly 
probative as the examiner thoroughly reviewed the claims 
folder and examined the veteran.  Furthermore, post service 
medical records do not relate the veteran's current neck 
disorder or any residuals of a head injury to service.  Any 
reference to service is merely history as reported by the 
veteran.  While the veteran sustained another head injury 
during service in October 1978, it does not appear that his 
neck was affected by this injury.  It appears from the lack 
of documentation of subsequent complaints or treatment during 
service that the neck disorder resulting from the 1977 head 
injury was acute in nature and that it resolved without 
leaving residual disability.  The Board is led to the 
conclusion that there is a preponderance of evidence against 
a finding that the veteran has residuals of a head injury, to 
include a neck disorder related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


